STRUCKMEYER, Vice Chief Justice.
This appeal is brought by the Department of Revenue from the dismissal of its tax appeal in the Superior Court. The Superior Court dismissed for the reason that the Department of Revenue failed to bring the appeal to trial within ninety days. The Court of Appeals, Division One, remanded for reconsideration in a memorandum opinion. Opinion of the Court of Appeals vacated. Order of the Superior Court reversed.
The facts in this case are similar to those presented in Department of Revenue v. Southern Union Gas Co., 119 Ariz. 512, 582 P.2d 158 (1978), filed this date. There, as here, the Superior Court believed it had lost jurisdiction because a trial was not had within ninety days as mandated by the statute.1 The issues in the instant case are the same as in Southern Union. That decision is controlling here.
For the reasons expressed by the Court in Department of Revenue v. Southern Union Gas Co., supra, this cause is reversed.
CAMERON, C. J., and HAYS, HOLOHAN and GORDON, JJ., concur.

. A.R.S. § 42-152 A then provided:
“The superior court shall hear the appeal within ninety days after the appeal is docketed, with or without a jury, unless both parties file a written agreement with the court for a postponement.”